DETAILED ACTION
	This is a non-final office action on the merits.  Claims 5-6 are cancelled.  Claims 1-4, 7-11 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2021 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a position distance calculation instruction transmitter, a position distance calculation instruction transferer, a reply position distance calculation instruction transmitter, a direction store, a reply position distance calculation instruction transferer, an operation clock time announcement instruction transmitter, an operation clock time announcement instruction transferer, a first mover, a movement start instruction transmitter, a movement start instruction transferer, a second mover, a third mover, a determiner, a fourth mover, fifth moving unit, a waiting instruction transmitter, a waiting instruction transferer,  in claim 1; 
a position distance calculation instruction transmitter, a position distance calculation instruction transferer, a reply position distance calculation instruction transmitter, a direction store, a reply position distance calculation instruction transferer, an operation start instruction transmitter, an operation start instruction transferer, a first mover, a second mover,  a third mover, in claim 2;
a position distance calculation instruction transmitter, a position distance calculation instruction transferer, a reply position distance calculation instruction transmitter, a direction store, a reply position distance calculation instruction transferer, an operation clock time announcement instruction transmitter, an operation clock time announcement instruction transferer, a first mover, a movement start instruction transmitter, a movement start instruction transferer, a second mover, a third mover, a determiner, a fourth mover, a fifth mover, a waiting instruction transmitter, a waiting instruction transferer, in claim 4;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
a position distance calculation instruction transmitter, a position distance calculation instruction transferer, a reply position distance calculation instruction transmitter, a direction store, a reply position distance calculation instruction transferer, an operation clock time announcement instruction transmitter, an operation clock time announcement instruction transferer, a first mover, a movement start instruction transmitter, a movement start instruction transferer, a second mover, a third mover, a determiner, a fourth mover, a waiting instruction transmitter, a waiting instruction transferer (see claim 1); 
“mobile robot”, “a robot… is movable”, “first mover… cause a robot… to start the movement”, “second mover… cause a robot… to move”, “third mover… cause the first robot unit to move”, “fourth mover… cause the first robot unit to move”, “fifth moving unit… cause the second robot unit to move” (see claim 1);
a position distance calculation instruction transmitter, a position distance calculation instruction transferer, a reply position distance calculation instruction transmitter, a direction store, a reply position distance calculation instruction transferer, an operation start instruction transmitter, an operation start instruction transferer, a first mover, a second mover,  a third mover, (see claim 2);
“mobile robot”, “a robot… is movable”, “first mover… cause the robot unit j_move to move”, “second mover… cause the robot unit j_k to move”, “third mover… cause the robot unit… to move” (see claim 2);  
a position distance calculation instruction transmitter, a position distance calculation instruction transferer, a reply position distance calculation instruction transmitter, a direction store, a reply position distance calculation instruction transferer, an operation clock time announcement instruction transmitter, an operation clock time announcement instruction transferer, a first mover, a movement start instruction transmitter, a movement start instruction transferer, a second mover, a third mover, a determiner, a fourth mover, a fifth mover, a waiting instruction transmitter, a waiting instruction transferer, (see claim 4);
 “mobile robot”, “a robot… is movable”, “causing, by a first mover…a robot… to move”, “causing, by a second mover… a robot to move”, “third mover… causing the first robot unit to move”, “causing, by a fourth mover… the first robot unit to move”, “causing, by a fifth mover…the second robot unit to move”  (see claim 4);
j_root, and robot unit j_root;
Manhattan distance, and what makes a distance Manhattan (see claim 2);
j_k,  and a robot unit j_k;
k = 1, …K;
j_move, and a robot unit j_move;
length M and M robots (see claims 3, 9, 11);

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites limitations a position distance calculation instruction transmitter, a position distance calculation instruction transferer, a reply position distance calculation instruction transmitter, a direction store, a reply position distance calculation instruction transferer, an operation clock time announcement instruction transmitter, an operation clock time announcement instruction transferer, a first mover, a movement start instruction transmitter, a movement start instruction transferer, a second mover, a third mover, a determiner, a fourth mover, a waiting instruction transmitter, and a waiting instruction transferer.  While [0048]-[0153] of present application’s specification discuss various “units”, there is no written description for these limitations as recited in the claims.
Claim 1 recites “mobile robot”, “a robot… is movable”, “first mover… cause a robot… to start the movement”, “second mover… cause a robot… to move”, “third mover… cause the first robot unit to move”, “fourth mover… cause the first robot unit to move”, “fifth moving unit… cause the second robot unit to move”.  In light of present application’s specification at [0149][-0151] where the mobile robot is a computer, it is not clear and there is no written description of how the mobile robot is mobile, and how the various robot units are controlled to move.
Claim 2 recites limitations a position distance calculation instruction transmitter, a position distance calculation instruction transferer, a reply position distance calculation instruction transmitter, a direction store, a reply position distance calculation instruction transferer, an operation start instruction transmitter, an operation start instruction transferer, a first mover, a second mover,  a third mover.  While [0048]-[0153] of present application’s specification discuss various “units”, there is no written description for these limitations as recited in the claims.
Claim 2 recites “mobile robot”, “a robot… is movable”, “first mover… cause the robot unit j_move to move”, “second mover… cause the robot unit j_k to move”, “third mover… cause the robot unit… to move”.  In light of present application’s specification at [0149][-0151] where the mobile robot is a computer, it is not clear and there is no written description of how the mobile robot is mobile, and how the various robot units are controlled to move.
Claim 2 recites “Manhattan distance”.  This appears to have some special definition but is not defined in the claims.  Even in light of the specification of present applicants at [0013], [0043], [0059], ]0066], [0107]-[0143] where Manhattan distance was mentioned, there is no written description of what makes a distance “Manhattan”.
Claim 4 recites limitations a position distance calculation instruction transmitter, a position distance calculation instruction transferer, a reply position distance calculation instruction transmitter, a direction store, a reply position distance calculation instruction transferer, an operation clock time announcement instruction transmitter, an operation clock time announcement instruction transferer, a first mover, a movement start instruction transmitter, a movement start instruction transferer, a second mover, a third mover, a determiner, a fourth mover, a fifth mover, a waiting instruction transmitter, a waiting instruction transferer.  While [0048]-[0153] of present application’s specification discuss various “units”, there is no written description for these limitations as recited in the claims.
Claim 4 recites “mobile robot”, “a robot… is movable”, “causing, by a first mover…a robot… to move”, “causing, by a second mover… a robot to move”, “third mover… causing the first robot unit to move”, “causing, by a fourth mover… the first robot unit to move”, “causing, by a fifth mover…the second robot unit to move”.  In light of present application’s specification at [0149][-0151] where the mobile robot is a computer, it is not clear and there is no written description of how the mobile robot is mobile, and how the various robot units are controlled to move.

All dependent claims of these claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative, verbose,  and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The claims are full of run-on sentences in which two or more independent clauses are joined without an appropriate punctuation or conjunction.  Excessive number of clauses are written together and separated by commas and colons, thus makes it unclear how the clauses are related to each other, and where each clause starts and ends.  Thus the scope of the claim is unknown.
Some of the examples of errors, non-conformities with current U.S. practice and indefinite recitations are:

For example, claim 1 recites the term “assumed”.  The use of this term makes it unclear if any limitation being applied with this term is being claimed, or just assumed.  It is noted that the term “assume” as defined  Merriam-Webster Dictionary at https://www.merriam-webster.com/dictionary/assume includes: 
to pretend to have or be;
to take as granted or true.
Therefore, something that is assumed is something that does not need to be done.

For example , claim 1 recites “A mobile robot assumed to be composed of a plurality of robot units, wherein there is a gap, around each of the plurality of robot units, where a robot composing another robot unit of the plurality of robot units is movable, a predetermined initial position and a predetermined target position are defined for each of the plurality of robot units, a set of a plurality of the predetermined initial positions and a set of a plurality of the predetermined target positions are assumed to be in contact with each other”.  It is not clear if “each other” is referring to 1) each of the plurality of the predetermined initial positions is in contact with each of the other predetermined initial positions  in the set, and each of the plurality of the predetermined target positions is in contact each of the other the predetermined target positions in the set, 2) each of the plurality of the predetermined initial positions is in contact with each of the plurality of the predetermined target positions, or 3) each of the plurality of the predetermined initial positions is in contact with each of the other predetermined initial positions  in the set, and is in contact with each of the plurality of the predetermined target positions, or 4) “each other” is referring to other elements claimed.

For example , claim 1 recites “a position distance calculation instruction transmitter configured to, in a case in which a corresponding robot unit from among the plurality of robot units is a robot unit j_root located at the connecting position, transmit, to an adjacent robot unit of the plurality of robot units, a position distance calculation instruction including a relative position from the connecting position and number of transmissions and transfers of the position distance calculation instruction, each of which is set to a predetermined initial value”.  It is not clear if “each of which is set to a predetermined initial value” is referring to 1) transmissions and transfers of the position distance calculation instruction, 2) a relative position, and number of transmissions and transfers of the position distance calculation instruction, 3) a position distance calculation instruction, a relative position, and number of transmissions and transfers of the position distance calculation instruction, or 4) a combination thereof.

For example, claim 1 recites “a robot unit j_root”.  It is not clear if “j_root” is merely a name/label for a robot unit, or it denotes some definition or variable.

For example, claim 1 recites “a position distance calculation instruction transferer configured to, in a case in which the position distance calculation instruction is received, increment the number of transmissions and transfers included in the position distance calculation instruction, update the relative position included in the position distance calculation instruction in accordance with a direction in which the position distance calculation instruction is received, and transfer, only once, a position distance calculation instruction including the number of transmissions and transfers that is incremented and the relative position that is updated to an adjacent robot unit of the plurality of robot units other than a robot unit of the plurality of robot units that transmits the position distance calculation instruction”.  It is not clear if in a case in which the position distance calculation instruction is received, 1) just increment the number of transmissions and transfers included in the position distance calculation instruction, or 2) do increment the number of transmissions and transfers included in the position distance calculation instruction, and do some of the rest of the limitation, or 3) do increment the number of transmissions and transfers included in the position distance calculation instruction, and do all of the rest of the limitation.

For example, claim 1 recites the limitation “a robot unit of the plurality of robot units that transmits the position distance calculation instruction” in line 24, another limitation “a robot unit of the plurality of robot units that transmits the position distance calculation instruction” in line 29, another limitation “a robot unit of the plurality of robot units that transmits the position distance calculation instruction” in line 32.  It is not clear if these instances are the same or not.

For example, claim 2 recites the term “assumed” and the term “assumption”.  The use of these terms makes it unclear if any limitation being applied with this term is being claimed, or just assumed.  It is noted that the term “assume” as defined  Merriam-Webster Dictionary at https://www.merriam-webster.com/dictionary/assume includes: 
to pretend to have or be;
to take as granted or true.
Therefore, something that is assumed is something that does not need to be done.

For example , claim 2 recites “A mobile robot assumed to be composed of a plurality of robot units, wherein there is a gap, around each of the plurality of robot units, where a robot composing another robot unit of the plurality of robot units is movable, a predetermined initial position and a predetermined target position are defined for each of the plurality of robot units, a set of a plurality of the predetermined initial positions and a set of a plurality of the predetermined target positions are assumed to be in contact with each other”.  It is not clear if “each other” is referring to 1) each of the plurality of the predetermined initial positions is in contact with each of the other predetermined initial positions  in the set, and each of the plurality of the predetermined target positions is in contact each of the other the predetermined target positions in the set, 2) each of the plurality of the predetermined initial positions is in contact with each of the plurality of the predetermined target positions, or 3) each of the plurality of the predetermined initial positions is in contact with each of the other predetermined initial positions in the set, and is in contact with each of the plurality of the predetermined target positions, or 4) “each other” is referring to other elements claimed.

For example , claim 2 recites “a position distance calculation instruction transmitter configured to, in a case in which a corresponding robot unit from among the plurality of robot units is a robot unit j_root located at the connecting position, transmit, to an adjacent robot unit of the plurality of robot units, a position distance calculation instruction including a relative position from the connecting position and number of transmissions and transfers of the position distance calculation instruction, each of which is set to a predetermined initial value”.  It is not clear if “each of which is set to a predetermined initial value” is referring to 1) transmissions and transfers of the position distance calculation instruction, 2) a relative position, and number of transmissions and transfers of the position distance calculation instruction, 3) a position distance calculation instruction, a relative position, and number of transmissions and transfers of the position distance calculation instruction, or 4) a combination thereof.

For example, claim 2 recites “a robot unit j_root”.  It is not clear if “j_root” is merely a name/label for a robot unit, or it denotes some definition or variable.

For example, claim 2 recites “a position distance calculation instruction transferer configured to, in a case in which the position distance calculation instruction is received, increment the number of transmissions and transfers included in the position distance calculation instruction, update the relative position included in the position distance calculation instruction in accordance with a direction in which the position distance calculation instruction is received, and transfer, only once, a position distance calculation instruction including the number of transmissions and transfers that is incremented and the relative position that is updated to an adjacent robot unit of the plurality of robot units other than a robot unit of the plurality of robot units that transmits the position distance calculation instruction”.  It is not clear if in a case in which the position distance calculation instruction is received, 1) just increment the number of transmissions and transfers included in the position distance calculation instruction, or 2) do increment the number of transmissions and transfers included in the position distance calculation instruction, and do some of the rest of the limitation, or 3) do increment the number of transmissions and transfers included in the position distance calculation instruction, and do all of the rest of the limitation.

For example, claim 2 recites the limitation “a robot unit of the plurality of robot units that transmits the position distance calculation instruction” in line 24, another limitation “a robot unit of the plurality of robot units that transmits the position distance calculation instruction” in line 29, another limitation “a robot unit of the plurality of robot units that transmits the position distance calculation instruction” in line 32.  It is not clear if these instances are the same or not.

For example, claim 2 recites “a robot unit j_k”.  It is not clear if “j_k” is merely a name/label for a robot unit, or it denotes some definition or variable.

For example, claim 2 recites “k = 1, …K”.  It is not clear what is k, and what is K.

For example, claim 2 recites “a robot unit j_move”.  It is not clear if “j_move” is merely a name/label for a robot unit, or it denotes some definition or variable.

For example, claim 2 recites “Manhattan distance”.  This appears to have some special definition but is not defined in the claims.  Even in light of the specification of present applicants at [0013], [0043], [0059], ]0066], [0107]-[0143] where Manhattan distance was mentioned, there is no description of what makes a distance Manhattan.

For example, claim 3 recites “M” in line 2 and recites “M” in line 5.  It is not clear what M is, such as what unit, and it is not clear if the two instances of M are the same or not.

For example, claim 4 recites the term “assumed”.  The use of this term makes it unclear if any limitation being applied with this term is being claimed, or just assumed.  It is noted that the term “assume” as defined  Merriam-Webster Dictionary at https://www.merriam-webster.com/dictionary/assume includes: 
to pretend to have or be;
to take as granted or true.
Therefore, something that is assumed is something that does not need to be done.

For example , claim 4 recites “A control method for a mobile robot assumed to be composed of a plurality of robot units, wherein there is a gap, around each of the plurality of robot units, where a robot composing another robot unit of the plurality of robot units is movable, a predetermined initial position and a predetermined target position are defined for each of the plurality of robot units, a set of a plurality of the predetermined initial positions and a set of a plurality of the predetermined target positions are assumed to be in contact with each other”.  It is not clear if “each other” is referring to 1) each of the plurality of the predetermined initial positions is in contact with each of the other predetermined initial positions  in the set, and each of the plurality of the predetermined target positions is in contact each of the other the predetermined target positions in the set, 2) each of the plurality of the predetermined initial positions is in contact with each of the plurality of the predetermined target positions, or 3) each of the plurality of the predetermined initial positions is in contact with each of the other predetermined initial positions in the set, and is in contact with each of the plurality of the predetermined target positions, or 4) “each other” is referring to other elements claimed.

For example , claim 4 recites “transmitting, by a position distance calculation instruction transmitter of a robot unit j_root of the plurality of robot units located at the connecting position, transmitting, to an adjacent robot unit of the plurality of robot units, a position distance calculation instruction including a relative position from the connecting position and number of transmissions and transfers of the position distance calculation instruction, each of which is set to a predetermined initial value”.  It is not clear if “each of which is set to a predetermined initial value” is referring to 1) transmissions and transfers of the position distance calculation instruction, 2) a relative position, and number of transmissions and transfers of the position distance calculation instruction, 3) a position distance calculation instruction, a relative position, and number of transmissions and transfers of the position distance calculation instruction, or 4) a combination thereof.

For example, claim 4 recites “a robot unit j_root”.  It is not clear if “j_root” is merely a name/label for a robot unit, or it denotes some definition or variable.

For example, claim 4 recites “incrementing, by a position distance calculation instruction transferer of a robot unit of the plurality of robot units that receives the position distance calculation instruction, the number of transmissions and transfers included in the position distance calculation instruction, updating the relative position included in the position distance calculation instruction in accordance with a direction in which the position distance calculation instruction is received, and transferring, only once, a position distance calculation instruction including the number of transmissions and transfers that is incremented and the relative position that is updated to an adjacent robot unit of the plurality of robot units other than a robot unit of the plurality of robot units that transmits the position distance calculation instruction”.  It is not clear a position distance calculation instruction transferer of a robot unit of the plurality of robot units that receives the position distance calculation instruction is doing 1) just incrementing the number of transmissions and transfers included in the position distance calculation instruction, or 2) incrementing the number of transmissions and transfers included in the position distance calculation instruction, and do some of the rest of the limitation, or 3) incrementing the number of transmissions and transfers included in the position distance calculation instruction, and do all of the rest of the limitation.

For example, claim 4 recites the limitation “a robot unit of the plurality of robot units that transmits the position distance calculation instruction” in line 25, another limitation “a robot unit of the plurality of robot units that transmits the position distance calculation instruction” in line 31, another limitation “a robot unit of the plurality of robot units that transmits the position distance calculation instruction” in line 35.  It is not clear if these instances are the same or not.

For example, claim 9 recites “M” in line 2 and recites “M” in line 5.  It is not clear what M is, such as what unit, and it is not clear if the two instances of M are the same or not.

For example, claim 11 recites “M” in line 2 and recites “M” in line 5.  It is not clear what M is, such as what unit, and it is not clear if the two instances of M are the same or not.

All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

It has been shown above that the claims are excessively replete with 112b issues.  Applicant is required to identify all issues and put all claims in a state that conforms with current U.S. practice and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shen et al. (US 6636781) discuss reconfigurable robot blocks. Wang et al. (US 20170288976) discuss autonomous moving modular robots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664